As filed with the Securities and Exchange Commission on June 29, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end:July 31, 2012 Date of reporting period:April 30, 2012 Item 1. Schedules of Investments. O'Shaughnessy All Cap Core Fund Schedule of Investments at April 30, 2012 (Unaudited) Shares Value COMMON STOCKS - 96.80% Aerospace & Defense - 3.76% Astronics Corp. * $ HEICO Corp. Hexcel Corp. * Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. Triumph Group, Inc. Auto Components - 0.20% The Goodyear Tire & Rubber Co. * Automobiles - 0.68% Harley Davidson, Inc. Beverages - 3.28% Brown-Forman Corp. - Class B The Coca-Cola Co. Coca-Cola Enterprises, Inc. Monster Beverage Corp. * PepsiCo, Inc. Biotechnology - 1.02% Amgen, Inc. Biogen Idec, Inc. * Celgene Corp. * Capital Markets - 0.25% INTL. FCStone, Inc. * Chemicals - 0.66% American Vanguard Corp. Valspar Corp. Westlake Chemical Corp. Commercial Services & Supplies - 3.13% Cintas Corp. Iron Mountain, Inc. McGrath RentCorp R.R. Donnelley & Sons Co. Communications Equipment - 0.26% Comtech Telecommunications Corp. Telefonaktiebolaget LM Ericsson - ADR Computers & Peripherals - 4.63% Apple, Inc. * Hewlett-Packard Co. Construction & Engineering - 0.27% URS Corp. Consumer Finance - 1.69% American Express Co. Discover Financial Services Diversified Consumer Services - 0.40% Lincoln Educational Services Corp. Weight Watchers International, Inc. Diversified Financial Services - 0.28% JPMorgan Chase & Co. Diversified Telecommunication Services - 2.63% AT&T, Inc. IDT Corp. - Class B Neutral Tandem, Inc. * Verizon Communications, Inc. Vonage Holdings Corp. * Electronic Equipment, Instruments & Components - 1.31% FEI Co. * SYNNEX Corp. * Tech Data Corp. * Vishay Intertechnology, Inc. * Energy Equipment & Services - 0.59% Baker Hughes, Inc. Halliburton Co. Food & Staples Retailing - 3.54% Nash Finch Co. Pricesmart, Inc. Safeway, Inc. Sysco Corp. Wal-Mart Stores, Inc. Food Products - 1.36% Cal-Maine Foods, Inc. ConAgra Foods, Inc. Dean Foods Co. * Fresh Del Monte Produce, Inc. # Green Mountain Coffee Roasters, Inc. * The Hershey Co. Sara Lee Corp. Gas Utilities - 0.35% The Laclede Group, Inc. Health Care Equipment & Supplies - 0.46% Atrion Corp. Baxter International, Inc. The Cooper Companies, Inc. Health Care Providers & Services - 2.25% Aetna, Inc. AMERIGROUP Corp. * Centene Corp. * Coventry Health Care, Inc. Humana, Inc. Magellan Health Services, Inc. * Triple-S Management Corp. - Class B *# UnitedHealth Group, Inc. WellPoint, Inc. Hotels, Restaurants & Leisure - 2.53% Domino's Pizza, Inc. * McDonald's Corp. Papa John's International, Inc. * Red Robin Gourmet Burgers, Inc. * Wyndham Worldwide Corp. Wynn Resorts Ltd. Household Durables - 0.65% Garmin Ltd. # Tempur-Pedic International, Inc. * Household Products - 1.66% Colgate-Palmolive Co. The Procter & Gamble Co. Insurance - 4.33% American Financial Group, Inc. Assurant, Inc. CNO Financial Group, Inc. * Protective Life Corp. Torchmark Corp. The Travelers Companies, Inc. Internet & Catalog Retail - 0.61% priceline.com, Inc. * Internet Software & Services - 0.84% IAC/InterActiveCorp. InfoSpace, Inc. * IT Services - 4.19% Cardtronics, Inc. * Fidelity National Information Services, Inc. International Business Machines Corp. Visa, Inc. - Class A Life Sciences Tools & Services - 0.10% Cambrex Corp. * Machinery - 0.51% Colfax Corp. * Mueller Industries, Inc. NACCO Industries, Inc. - Class A Media - 3.32% CBS Corp. - Class B DIRECTV - Class A * Discovery Communications, Inc. - Class A * Lions Gate Entertainment Corp. *# Viacom, Inc - Class B The Walt Disney Co. The Washington Post Co. - Class B Metals & Mining - 0.34% Cliffs Natural Resources, Inc. Olympic Steel, Inc. Multi-line Retail - 3.96% Big Lots, Inc. * Dollar Tree, Inc. * Kohl's Corp. Multi-Utilities - 1.41% Ameren Corp. Centerpoint Energy, Inc. Consolidated Edison, Inc. MDU Resources Group, Inc. Oil, Gas & Consumable Fuels - 3.86% Chevron Corp. ConocoPhillips HollyFrontier Corp. Marathon Petroleum Corp. Occidental Petroleum Corp. Tesoro Corp. * Total S.A. - ADR Western Refining, Inc. The Williams Companies, Inc. Paper & Forest Products - 0.89% Domtar Corp. Personal Products - 1.25% The Estee Lauder Companies, Inc. - Class A Medifast, Inc. * Usana Health Sciences, Inc. * Pharmaceuticals - 6.17% Abbott Laboratories Bristol-Myers Squibb Co. Forest Laboratories, Inc. * Johnson & Johnson Pfizer, Inc. Viropharma, Inc. * Professional Services - 0.31% Kelly Services, Inc. - Class A Semiconductors & Semiconductor Equipment - 4.93% Altera Corp. Intel Corp. Kulicke & Soffa Industries, Inc. * Magnachip Semiconductor Corp. * Xilinx, Inc. Software - 2.17% American Software, Inc. - Class A Electronic Arts, Inc. * Microsoft Corp. Oracle Corp. Tyler Technologies, Inc. * Specialty Retail - 15.90% Advance Auto Parts, Inc. America's Car-Mart, Inc. * Asbury Automotive Group, Inc. * Ascena Retail Group, Inc. * AutoZone, Inc. * Best Buy Co., Inc. GameStop Corp. - Class A The Gap, Inc. Genesco, Inc. * Home Depot, Inc. Lowe's Companies, Inc. OfficeMax, Inc. * O'Reilly Automotive, Inc. * PetSmart, Inc. Ross Stores, Inc. Sonic Automotive, Inc. - Class A The TJX Companies, Inc. Ulta Salon Cosmetics & Fragrance, Inc. * Textiles, Apparel & Luxury Goods - 1.13% Coach, Inc. Fossil, Inc. * Ralph Lauren Corp. Tobacco - 1.32% Lorillard, Inc. Philip Morris International, Inc. Trading Companies & Distributors - 0.98% Fastenal Co. W.W. Grainger, Inc. Wireless Telecommunication Services - 0.44% Telephone & Data Systems, Inc. USA Mobility, Inc. Total Common Stocks (Cost $50,232,803) SHORT-TERM INVESTMENTS - 2.85% Fidelity Institutional Money Market Government Portfolio, Class I, 0.01%† (Cost $1,641,535) Total Investments in Securities (Cost $51,874,338) - 99.65% Other Assets in Excess of Liabilities - 0.35% Net Assets - 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. † Rate shown is the 7-day yield as of April 30, 2012. ADR - American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. O'Shaughnessy Enhanced Dividend Fund Schedule of Investments at April 30, 2012 (Unaudited) Shares Value COMMON STOCKS - 93.86% Aerospace & Defense - 7.68% BAE Systems PLC - ADR $ Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. Capital Markets - 2.30% Credit Suisse Group AG - ADR Commercial Banks - 0.72% Bank of Montreal # DBS Group Holdings Ltd. - ADR Commercial Services & Supplies - 0.82% Waste Management, Inc. Computers & Peripherals - 1.88% Seagate Technology PLC # Construction Materials - 1.42% CRH PLC - ADR Diversified Financial Services - 0.93% NYSE Euronext Diversified Telecommunication Services - 20.61% AT&T, Inc. BCE, Inc. # BT Group PLC - ADR Deutsche Telekom AG - ADR France Telecom S.A. - ADR KT Corp. - ADR Telecom Italia S.p.A. - ADR Telefonica S.A. - ADR Telstra Corp., Ltd. - ADR Verizon Communications, Inc. Food Products - 0.53% ConAgra Foods, Inc. Industrial Conglomerates - 0.40% Koninklijke Philips Electronics N.V. - ADR Insurance - 7.97% Allianz SE - ADR AXA S.A. - ADR Manulife Financial Corp. # Power Corporation of Canada Sun Life Financial, Inc. # Machinery - 0.13% Metso Corp. - ADR Media - 0.50% Thomson Reuters Corp. # Metals & Mining - 3.14% BHP Billiton PLC - ADR Companhia Siderurgica Nacional S.A. - ADR Oil, Gas & Consumable Fuels - 16.53% BP PLC - ADR Canadian Oil Sands Ltd. # Chevron Corp. China Petroleum & Chemical Corp. - ADR ConocoPhillips ENI S.p.A. - ADR Husky Energy, Inc. # PetroChina Co., Ltd. - ADR Repsol YPF, S.A. - ADR Royal Dutch Shell PLC - ADR Sasol Ltd. - ADR Statoil ASA - ADR Total S.A. - ADR Paper & Forest Products - 2.58% Svenska Cellulosa AB (SCA) - ADR UPM-Kymmene Oyj - ADR Pharmaceuticals - 12.46% AstraZeneca PLC - ADR Bristol-Myers Squibb Co. Eisai Co., Ltd. - ADR Eli Lilly & Co. Pfizer, Inc. Semiconductors & Semiconductor Equipment - 2.95% Intel Corp. STMicroelectronics N.V. - ADR United Microelectronics Corp. - ADR Tobacco - 0.46% Reynolds American, Inc. Wireless Telecommunication Services - 9.85% China Mobile Ltd. - ADR Mobile Telesystems - ADR NTT DoCoMo, Inc. - ADR Philippine Long Distance Telephone Co. - ADR Rogers Communications, Inc. - Class B # SK Telecom Co., Ltd. - ADR VimpelCom Ltd. - ADR Vodafone Group PLC - ADR Total Common Stocks (Cost $27,025,041) CONVERTIBLE PREFERRED STOCKS - 0.70% Media - 0.70% Shaw Communications, Inc. - Class B - ADR Total Convertible Preferred Stocks (Cost $200,337) PREFERRED STOCKS - 3.01% Diversified Telecommunication Services - 3.01% Telefonica Brasil S.A. - ADR Total Preferred Stocks (Cost $836,634) SHORT-TERM INVESTMENTS - 5.42% Fidelity Institutional Money Market Government Portfolio, Class I, 0.01%† (Cost $1,569,519) Total Investments in Securities (Cost $29,631,531) - 102.99% Liabilities in Excess of Other Assets - (2.99)% ) Net Assets - 100.00% $ # U.S. traded security of a foreign issuer. † Rate shown is the 7-day yield as of April 30, 2012. ADR - American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and hasbeen licensed for use by U.S. Bancorp Fund Services, LLC. Country Allocation Country % of Net Assets United States % United Kingdom % Canada % France % Italy % Brazil % Germany % Australia % Spain % Ireland % Republic of Korea % Netherlands % Switzerland % Sweden % China % Taiwan, Province of China % Russian Federation % Philippines % Bermuda % Japan % Hong Kong % Norway % Finland % Singapore % South Africa % % O'Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments at April 30, 2012 (Unaudited) Shares Value COMMON STOCKS - 98.14% Aerospace & Defense - 3.79% Astronics Corp. * $ Curtiss-Wright Corp. HEICO Corp. Hexcel Corp. * Taser International, Inc. * Teledyne Technologies, Inc. * Triumph Group, Inc. Airlines - 1.09% Alaska Air Group, Inc. * Copa Holdings S.A. - Class A # Delta Air Lines, Inc. * Auto Components - 0.82% The Goodyear Tire & Rubber Co. * Standard Motor Products, Inc. Beverages - 1.30% Brown-Forman Corp. - Class B Coca-Cola Enterprises, Inc. Monster Beverage Corp. * Biotechnology - 0.66% Cepheid, Inc. * Neurocrine Biosciences, Inc. * Building Products - 0.30% Trex Co., Inc. * Capital Markets - 0.29% Virtus Investment Partners, Inc. * Chemicals - 3.60% American Vanguard Corp. H.B. Fuller Co. The Sherwin-Williams Co. Valhi, Inc. The Valspar Corp. Westlake Chemical Corp. Commercial Services & Supplies - 2.46% Acorn Energy, Inc. Cintas Corp. Clean Harbors, Inc. * Copart, Inc. * McGrath RentCorp Multi-Color Corp. Waste Connections, Inc. Communications Equipment - 0.40% Comtech Telecommunications Corp. Containers & Packaging - 0.43% Myers Industries, Inc. Distributors - 1.09% Genuine Parts Co. VOXX International Corp. * Diversified Consumer Services - 0.16% Weight Watchers International, Inc. Diversified Telecommunication Services - 1.45% Consolidated Communications Holdings, Inc. Telecom Corp. of New Zealand Ltd. - ADR Electrical Equipment - 0.34% Generac Holdings, Inc. * Electronic Equipment, Instruments & Components - 1.24% Electro Scientific Industries, Inc. Jabil Circuit, Inc. SYNNEX Corp. * Energy Equipment & Services - 0.56% Gulfmark Offshore, Inc. - Class A * Oceaneering International, Inc. RPC, Inc. Food & Staples Retailing - 1.18% Pricesmart, Inc. Rite Aid Corp. * Whole Foods Market, Inc. Food Products - 4.29% B&G Foods, Inc. Cal-Maine Foods, Inc. ConAgra Foods, Inc. Dean Foods Co. * Flowers Foods, Inc. Gruma S.A.B. de CV - ADR* The Hershey Co. Lancaster Colony Corp. Seneca Foods Corp. - Class A * Smart Balance, Inc. * Snyder's-Lance, Inc. Tyson Foods, Inc. - Class A Health Care Equipment & Supplies - 2.06% Atrion Corp. The Cooper Companies, Inc. C.R. Bard, Inc. Cyberonics, Inc. RTI Biologics, Inc. * Health Care Providers & Services - 1.85% AMERIGROUP Corp. * Centene Corp. * Coventry Health Care, Inc. Omnicare, Inc. Team Health Holdings, Inc. * Triple-S Management Corp. Health Care Technology - 0.78% Computer Programs & Systems, Inc. Quality Systems, Inc. Hotels, Restaurants & Leisure - 7.44% Brinker International, Inc. Churchill Downs, Inc. Cracker Barrel Old Country Store, Inc. Denny's Corp. * Domino's Pizza, Inc. * Interval Leisure Group, Inc. Marcus Corp. Papa John's International, Inc. * Peet's Coffee & Tea, Inc. * Red Robin Gourmet Burgers, Inc. * Ruth's Hospitality Group, Inc. * Shuffle Master, Inc. * Tim Hortons, Inc. # Wyndham Worldwide Corp. Household Durables - 2.78% D.R. Horton, Inc. Garmin Ltd. # Tempur-Pedic International, Inc. * Tupperware Brands Corp. Household Products - 1.67% Church & Dwight Co., Inc. Insurance - 0.78% eHealth, Inc. * Internet & Catalog Retail - 0.60% Expedia, Inc. 28 priceline.com, Inc. * Internet Software & Services - 4.44% IAC/InterActiveCorp. InfoSpace, Inc. * Keynote Systems, Inc. Liquidity Services, Inc. * Open Text Corp. *# Rackspace Hosting, Inc. * IT Services - 4.47% Alliance Data Systems Corp. * Cardtronics, Inc. * Heartland Payment Systems, Inc. Total System Services, Inc. Leisure Equipment & Products - 1.95% Arctic Cat, Inc. * Brunswick Corp. Mattel, Inc. Polaris Industries, Inc. Sturm Ruger & Co., Inc. Life Sciences Tools & Services - 0.41% Cambrex Corp. * Machinery - 3.50% Actuant Corp. - Class A Chart Industries, Inc. * Colfax Corp. * Donaldson Co., Inc. Lydall, Inc. * Miller Industries, Inc. Mueller Industries, Inc. Titan International, Inc. Valmont Industries, Inc. Media - 1.93% Arbitron, Inc. Charter Communications, Inc. - Class A * DISH Network Corp. - Class A Lions Gate Entertainment Corp. *# Metals & Mining - 1.01% Carpenter Technology Corp. Grupo Simec, S.A. de C.V. Imperial Metals Corp. *#+ Multi-line Retail - 2.66% Dillard's, Inc. - Class A Dollar General Corp. * Dollar Tree, Inc. * Oil, Gas & Consumable Fuels - 2.34% Adams Resources & Energy, Inc. Cabot Oil & Gas Corp. HollyFrontier Corp. Kinder Morgan, Inc. Panhandle Oil And Gas, Inc. - Class A Targa Resources Corp. Tesoro Corp. * Paper & Forest Products - 1.20% Buckeye Technologies, Inc. KapStone Paper & Packaging Corp. * Neenah Paper, Inc. Personal Products - 2.10% Elizabeth Arden, Inc. * Herbalife Ltd. # Nu Skin Enterprises, Inc. - Class A Pharmaceuticals - 1.49% Perrigo Co. Santarus, Inc. * Viropharma, Inc. * Professional Services - 2.23% CDI Corp. Exponent, Inc. * FTI Consulting, Inc. * Huron Consulting Group, Inc. * Mistras Group, Inc. * On Assignment, Inc. * Towers Watson & Co. - Class A Real Estate Management & Development - 1.84% Altisource Portfolio Solutions S.A. *# Road & Rail - 0.26% Kansas City Southern Semiconductors & Semiconductor Equipment - 0.19% Kulicke & Soffa Industries, Inc. * Software - 6.51% ACI Worldwide, Inc. * Activision Blizzard, Inc. American Software, Inc. - Class A Aspen Technology, Inc. * Deltek, Inc. * Manhattan Associates, Inc. * Monotype Imaging Holdings, Inc. * Nuance Communications, Inc. * Retalix Ltd. *# SS&C Technologies Holdings, Inc. Tyler Technologies, Inc. * Specialty Retail - 12.29% Advance Auto Parts, Inc. America's Car-Mart, Inc. * Asbury Automotive Group, Inc. * AutoNation, Inc. * AutoZone, Inc. * Foot Locker, Inc. The Gap, Inc. Genesco, Inc. * Hibbett Sports, Inc. Kirkland's, Inc. * Limited Brands, Inc. O'Reilly Automotive, Inc. * PetSmart, Inc. Pier 1 Imports, Inc. Ross Stores, Inc. Sally Beauty Holdings, Inc. * Systemax, Inc. * Ulta Salon Cosmetics & Fragrance, Inc. Vitamin Shoppe, Inc. * Textiles, Apparel & Luxury Goods - 0.63% Fossil, Inc. * Lululemon Athletica, Inc. * Tobacco - 0.65% Vector Group Ltd. Trading Companies & Distributors - 1.99% Aceto Corp. Bunzl PLC - ADR DXP Enterprises, Inc. * TransDigm Group, Inc. W.W. Grainger, Inc. Wireless Telecommunication Services - 0.64% Tim Participacoes S.A. - ADR Total Common Stocks (Cost $6,442,046) PREFERRED STOCKS - 1.05% Diversified Telecommunication Services - 0.81% Oi S.A. - ADR Telefonica Brasil S.A. - ADR Oil, Gas & Consumable Fuels - 0.24% Ultrapar Participacoes S.A. - ADR Total Preferred Stocks (Cost $79,124) SHORT-TERM INVESTMENTS - 1.68% Fidelity Institutional Money Market Government Portfolio, Class I, 0.01%† (Cost $123,831) Total Investments in Securities (Cost $6,645,001) - 100.87% Liabilities in Excess of Other Assets - (0.87)% ) Net Assets - 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. + Valued at a fair value in accordance with procedures established by the Fund's Board of Trustees. † Rate shown is the 7-day yield as of April 30, 2012. ADR - American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. O’Shaughnessy Funds Notes to Schedule of Investments April 30, 2012 (Unaudited) Note 1 – Securities Valuation The O’Shaughnessy Funds’ (the “Funds”) investments in securities are carried at their fair value. Securities that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Short-term securities having a maturity of 60 days or less are valued at their amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees. These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Fair valuation may also be used for securities that are subject to legal or contractual restrictions on resale, securities for which no or limited trading activity has occurred for a period of time, or securities that are otherwise deemed to be illiquid.Depending on the relative significance of the valuation inputs, these securities may be classified in either Level 2 or Level 3 of the fair value hierarchy. The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of April 30, 2012: All Cap Core Fund Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ $
